Citation Nr: 1040905	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-28 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for hepatitis has been 
submitted.

2.  Entitlement to service connection for diabetes mellitus, type 
II.

3.  Entitlement to service connection for bilateral upper and 
bilateral lower extremity peripheral neuropathy, to include as 
secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran had a hearing before the 
undersigned Acting Veterans Law Judge in August 2010.  A 
transcript of that proceeding has been associated with the claims 
file.

Although the RO adjudicated the issue of entitlement to hepatitic 
C on the merits, the Board is required to determine whether new 
and material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether new 
and material evidence was received to reopen the claim for 
service connection.

The Board finds the Veteran has not perfected appeals with 
respect to the claim for entitlement to service connection for 
tinnitus as required pursuant to 38 C.F.R. § 20.1103 and, 
therefore, this issue is not on appeal.  Furthermore, while a 
March 2009 supplemental statement of the case (SSOC) mistakenly 
identified the issue as being on appeal, an April 2009 letter 
from the RO advised the Veteran that the March 2009 SSOC had 
wrongly listed the issue of service connection for tinnitus and 
that if he desired to appeal that issue he should so advise the 
RO.  The Veteran did not respond.  In addition, the Veteran 
acknowledged during the August 2010 Board hearing that the only 
issues on appeal are those listed above.  Therefore, the facts of 
this case are readily distinguished from the Court's holding in 
Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal 
the Veteran was not mislead into believing that he had perfected 
an appeal by the Board.  Instead, an error was discovered before 
the claim was certified to the Board and that error was 
corrected.  Moreover, in this case, the Veteran and his 
representative were aware of the error and were given time to 
perfect an appeal as to the claim for service connection for 
tinnitus.

The issue of entitlement to service connection for hepatitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A January 1980 rating decision declined to reopen a claim for 
entitlement to service connection for hepatitis because the 
Veteran had not submitted new and material evidence showing that 
hepatitis was incurred in or aggravated by his military service.  

2.  Evidence received since the January 1980 decision is neither 
cumulative nor redundant and raises a reasonable possibility of 
substantiating the Veteran's hepatitis claim.

3.  Diabetes mellitus was not manifest during active service, was 
not manifest to a compensable degree within one year of service, 
and is not shown to have developed as a result of an established 
event, injury, or disease during active service.

4.  Bilateral upper or bilateral lower extremity peripheral 
neuropathy were not manifest during active service, were not 
manifest to a compensable degree within one year of service, and 
are not shown to have developed as a result of an established 
event, injury, or disease during active service; they did not 
develop as a result of a service-connected disability.




CONCLUSIONS OF LAW

1.  The January 1980 decision that declined to reopen the claim 
for entitlement to service connection for hepatitis is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010). 
 
2.  Evidence received since the January 1980 decision in relation 
to the Veteran's claim for entitlement to service connection for 
hepatitis is new and material, and, therefore, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2010).

3.  Diabetes mellitus, type II, was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).

4.  Bilateral upper or bilateral lower extremity peripheral 
neuropathy was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred in or aggravated by service 
or as a result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for 
diabetes mellitus, type II, and bilateral upper and lower 
extremity peripheral neuropathy, VA has met all statutory and 
regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the Veteran's claim for 
service connection for hepatitis C.  Thus, any errors in 
complying with the notice or assistance requirements with respect 
to this matter are moot.  The claim on the merits requires 
additional development, as discussed in the remand below.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

VCAA letters dated in June 2005, July 2006, October 2007, and 
August 2009 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to VA. 
 See Pelegrini II, at 120-121.  

The July 2006, October 2007, and August 2009 letters from the RO 
explained to the Veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 
 
Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  In addition, records from the Social Security 
Administration (SSA) have been obtained and associated with the 
claims file.  Private treatment records identified by the Veteran 
have been obtained, to the extent possible.  The Veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In 
this case, the Board concludes an examination as to the diabetes 
mellitus and peripheral neuropathy issues on appeal is not 
needed.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of: (1) a current disability; (2) an in-service event, 
injury, or disease; and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As will be discussed in greater detail below, the Board 
believes that there is no credible evidence of actual Agent 
Orange exposure nor any established event suggesting an 
association between any alleged current diabetes mellitus, type 
II, or bilateral upper or lower extremity peripheral neuropathy 
and any event, injury, or disease in service.  Specifically, 
there is no evidence of a diagnosis of diabetes mellitus, type 
II, or bilateral upper or lower extremity neuropathy during 
active service; no credible evidence of continuity of 
symptomatology from service; no credible evidence of actual 
exposure to herbicides in service; and no competent and credible 
evidence otherwise linking any current claimed disability to the 
Veteran's military service.  Thus, a VA examination in 
conjunction with these claims is not required.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran as to the matters addressed in this decision.  
Additional efforts to assist would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).
New and Material Evidence Claim 

The Veteran claims he has hepatitis as a result of his military 
service.  Specifically, he contends that his treatment for 
infectious hepatitis in 1969 demonstrated the onset of hepatitis 
C.  
 
Rating actions are final and binding based on evidence on file at 
the time the Veteran is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran 
has one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) 
(2010).  

In a January 1980 decision, the RO explained that the Veteran's 
claim for entitlement to service connection for hepatitis could 
not be reopened because the Veteran had not submitted new and 
material evidence showing that his hepatitis was incurred in or 
aggravated by his military service.  The Veteran did not file a 
timely notice of disagreement (NOD), or otherwise indicate a 
desire to appeal the decision to the Board.  As no correspondence 
was received from the Veteran within the appeal period with 
respect to the issue of entitlement to service connection for 
hepatitis, the January 1980 decision is final.

At the time of the January 1980 rating decision, the record 
included service treatment records showing that in January 1970 
the Veteran was noted to have a history of hepatitis.  In 
addition, a November1969 line of duty determination noted that 
the Veteran had been hospitalized and diagnosed with hepatitis in 
September 1969.  The record indicated that the Veteran denied 
toxic exposure or known exposure to hepatitis and his past 
history and system review was otherwise noncontributory.  The 
record also included a January 1972 VA examination report 
including a diagnosis of post status infectious hepatitis, by 
history.  The prior rating decision denied entitlement to service 
connection due to the absence of any present residuals of 
hepatitis.  

Potentially relevant evidence received since the January 1980 
decision includes VA outpatient treatment records and written 
statements from the Veteran.   
 
VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992). 
 
Again, the Veteran claims he contracted hepatitis C during his 
military service.  For evidence to be new and material in this 
matter, it would have to tend to show that the Veteran has a 
current hepatitis disability that was incurred in or aggravated 
by his military service.  The Board finds the evidence received 
since the January 1980 decision is new and material.

The Board notes that VA treatment records dated in June 2005 
indicate a current diagnosis of hepatitis C.  In addition, a May 
2005 treatment record indicates a past medical history of 
hepatitis B and C.  Therefore, since January 1980, the newly 
submitted evidence includes a current diagnosis of hepatitis C.  
In addition, the Board notes that the service treatment records 
and line of duty determination do not reference the specific type 
of hepatitis diagnosed in service (that is, type A, B, C, D, or 
E).    

Presuming the credibility of the evidence for the sole purpose of 
determining whether the claim should be reopened, the Board 
concludes that the VA treatment records since January 1980 and 
the Veteran's statements, at the very least, raise a reasonable 
possibility of substantiating the claim and constitute new and 
material evidence sufficient to reopen the Veteran's claim. 

Service Connection Claims

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Certain diseases, to include diabetes mellitus, type II, and 
peripheral neuropathy may be presumed to have been incurred in 
service when manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  As there is no 
evidence or claim that the Veteran was diagnosed with diabetes 
mellitus, type II, or peripheral neuropathy within one year of 
service the above provision is not applicable.  

Alternatively, a "veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service."  
38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.307(a)(6)(iii) (2010).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, certain 
diseases shall be service connected if the requirements of 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes) and acute and subacute peripheral neuropathy.  Id.  
Acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  Id at Note 2.

The Board notes that "service in Vietnam" includes service in 
the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to the country 
of Vietnam itself.  38 C.F.R. § 3.313 (2010).  However, the VA 
General Counsel has determined that the regulatory definition, 
which permits certain personnel not actually stationed within the 
borders of the Republic of Vietnam to be considered to have 
served there, requires that an individual actually have been 
present within the land boundaries of the Republic of Vietnam.  
See VAOPGCPREC 27-97.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that § 
3.307(a)(6)(iii) was reasonably interpreted by VA as requiring 
that a servicemember had actually set foot within the land 
borders of Vietnam in order to be entitled to statutory 
presumptions of herbicide exposure and service connection.  Haas 
v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S.Ct. 1002, 173 
L.Ed 2d 315 (2009).   
 
The Veteran contends that his current diabetes mellitus, type II, 
was caused by herbicide exposure while stationed on the aircraft 
carrier U.S.S. Kearsarge off the coast of Vietnam.  The Board 
acknowledges the Veteran's sincere belief that his diabetes 
mellitus was caused by his military service and also has 
considered whether his bilateral upper and lower peripheral 
neuropathy is related to in-service herbicide exposure.  In this 
case, however, the evidence fails to establish that the Veteran 
served in or visited the Republic of Vietnam.  Indeed, the 
Veteran admits that he never visited or otherwise set foot in the 
Republic of Vietnam and that his only association with the 
Republic of Vietnam was a billet on a ship that was stationed off 
the coast of Vietnam.  He asserted he may have been exposed to 
herbicides from other servicemen who had actually been on land in 
Vietnam and carried the residue on their uniforms, but provided 
no specific information as to this possible exposure.  The 
Veteran also noted that his service included brief visits to 
Subic Bay in the Philippines, Wake Island, Midway Island, and 
several locations in Alaska.  He does not claim to have been 
exposed to any known herbicides during his service in these other 
locations and there has been no formal VA finding that herbicides 
were used in any of these locations during the Veteran's service.  
See M21-1MR, part IV, subpart ii, ch. 2, section C, 10, o.  
Additionally, the Board notes that the Veteran's peripheral 
neuropathy is not acute or subacute and it did not begin within 
weeks or months of herbicide exposure and resolve within two 
years.  Indeed, as noted, the Veteran's peripheral neuropathy 
symptoms did not begin until many years after his military 
service and have not resolved to date.  As such, presumptive 
service connection based on herbicide exposure is not warranted 
for the Veteran's current peripheral neuropathy.  Given the 
foregoing, exposure to herbicide is not presumed and service 
connection is not warranted on this presumptive basis for 
diabetes mellitus, type II, or bilateral upper or lower extremity 
peripheral neuropathy.  

The Board notes, notwithstanding the foregoing presumptive 
provisions, that the Federal Circuit has held that a claimant is 
not precluded from establishing service connection for a disease 
averred to be related to herbicide exposure, as long as there is 
proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  To establish a right to compensation 
for a present disability on a direct basis, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service."  
Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Diabetes Mellitus, Type II

With respect to the Veteran's claim for service connection for 
diabetes mellitus, the Veteran's service treatment records are 
wholly silent for complaints, treatment, or diagnoses of diabetes 
mellitus.  The Veteran's April 1969 entrance examination and 
December 1970 separation examination both include a urinalysis 
that was negative for albumin and sugar.  In April 1969, the 
Veteran denied a history of albumin or sugar in his urine.

VA medical evidence of record indicates a current diagnosis of 
diabetes mellitus.  Shortly after service, a January 1972 VA 
examination did not note a finding or indication of diabetes.  
The Veteran reports that he was first diagnosed with diabetes in 
approximately 1985, more than a decade after service.  In this 
regard, the Board notes that the Veteran is competent to report a 
contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  A September 2007 medical 
examination for SSA benefits also indicated an onset of diabetes 
mellitus approximately 15 years prior.   
 
Thus, the Veteran had no in-service evidence of diabetes mellitus 
and the evidence of record does not include lay evidence of a 
continuity of symptomatology since service, nor any evidence that 
a competent medical professional has linked the Veteran's current 
diabetes mellitus, type II, to his military service. 
 
The Board acknowledges the Veteran's assertions that his diabetes 
mellitus is the result of his military service.  The Veteran is 
competent to report sensory or observed symptoms, and his 
testimony in that regard is entitled to some probative weight.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is 
not, however, competent to diagnose a medical disorder or render 
an opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).  In this case, the Veteran's 
statements as to complex medical diagnoses such as a link between 
his current diabetes mellitus, type II, and his military service 
are not competent.  See Jandreau, 492 F.3d at 1377 (explaining 
that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

In summary, the Veteran's service treatment records show no 
diabetes mellitus, type II, in service.  The Veteran did not 
receive treatment for or a diagnosis of diabetes mellitus for at 
least one decade after service.  No medical professional has ever 
attributed the Veteran's diabetes mellitus to his military 
service, nor is the Veteran competent to make such a link.  Based 
on the foregoing, service connection on a direct basis is not 
warranted.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for diabetes mellitus, type II, must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 
 
Bilateral Upper and Lower Extremity Peripheral Neuropathy

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310 (2010).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995).  

The Veteran claims that he has current bilateral upper and lower 
extremity peripheral neuropathy as a result of his diabetes 
mellitus, type II.  The Veteran's service treatment records 
reflect no symptomatic complaints, treatment for, or diagnoses of 
bilateral upper or lower extremity peripheral neuropathy.  
Indeed, the Veteran does not allege his peripheral neuropathy 
began while in the service.  Rather, he alleges his current 
problems developed multiple years after service as a result of 
his diabetes mellitus.

The Board notes the Veteran has a current diagnosis of diabetic 
neuropathy of the hands, legs, and feet.  Thus, the Veteran has a 
current disability with respect to neuropathy of the bilateral 
upper and lower extremities.  The crucial inquiry, therefore, is 
whether the Veteran's current bilateral upper and lower extremity 
neuropathy disabilities were incurred in or aggravated by his 
military service.  For the reasons and bases set forth below, the 
Board concludes they were not.  

With respect to the Veteran's claim that his current bilateral 
upper and lower extremity diabetic neuropathy was caused or 
aggravated by his diabetes mellitus, as discussed above, service 
connection has not been established for diabetes mellitus, type 
II.  As such, service connection may not be established for 
bilateral upper and lower extremity peripheral neuropathy, as 
secondary to service-connected diabetes mellitus, type II, as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

With regards to otherwise granting service connection on a direct 
basis, the Board notes that regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service 
or symptomatology was consistent from service.  38 C.F.R. 
3.303(d) (2010).  Currently, there is no evidence of record 
indicating the Veteran was treated for or diagnosed with 
bilateral upper and lower extremity peripheral neuropathy in 
service, nor does the Veteran argue the disorders began in 
service or that he experienced a continuity of symptomatology 
from service.  Furthermore, no medical opinion has related his 
current bilateral upper and lower extremity diabetic neuropathy 
directly to service or any other incident of military service.  
Indeed, the Veteran's upper and lower extremity neuropathy has 
been attributed to his diabetes mellitus, which the Veteran 
acknowledges was not symptomatic or diagnosed until more than a 
decade after service.  Therefore, service connection for 
bilateral upper and lower extremity peripheral neuropathy on a 
direct basis is not warranted.  


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for hepatitis is reopened; the 
appeal is granted to this extent only.

Entitlement to service connection for diabetes mellitus, type II, 
is denied.

Entitlement to service connection for bilateral upper and 
bilateral lower extremity peripheral neuropathy is denied.


REMAND

As discussed above, the Veteran's claim for entitlement to 
service connection for hepatitis was not reopened in a January 
1980 rating decision.  Since then the Veteran has received 
diagnoses of hepatitis B and C.  In addition, the Veteran has an 
in-service diagnosis of hepatitis that was found to be in the 
line of duty and not due to misconduct.  The records do not 
identify the type of hepatitis (that is, type A, B, C, D, or E).  
The Board recognizes that a January 1972 VA examination included 
a diagnosis of post status infectious hepatitis, by history.  

With respect to risk factors for hepatitis, the November 1969 
line of duty determination noted that the Veteran's past history 
and system review were noncontributory to his hepatitis 
diagnosis, save for possible toxic exposure while painting.  The 
Veteran has also denied multiple in-service risk factors for 
contraction of hepatitis, to include intravenous drug use, 
tattoos, contact with blood or blood products, or blood 
transfusions.  After service, the Veteran reported surgery on his 
appendix and gall bladder and there is evidence of a post-service 
tattoo.  

Given the medical evidence showing a current diagnosis of 
hepatitis C, as well as a history suggesting a past history of 
hepatitis B, and the evidence of a diagnosis of an undefined type 
of hepatitis in service, the Board finds that a VA examination is 
warranted.  The RO should also take the opportunity to obtain all 
relevant VA treatment records from February 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
hepatitis from the appropriate VA facilities 
from February 2008 to the present.  Any 
negative responses should be documented in 
the file and the Veteran must be provided 
with an opportunity to provide such medical 
records.

2.  Schedule the Veteran for a VA medical 
examination for the purposes of determining 
the approximate onset date and/or etiology of 
any current hepatitis disability.  The claims 
file must be provided to the examiner for 
review and the examiner should note that it 
has been reviewed.  Following a review of the 
relevant evidence in the claims file, 
obtaining a complete history from the 
Veteran, a clinical evaluation, and any tests 
that are deemed necessary, the examiner is 
asked to provide an opinion on the following: 
 
Is it at least as likely as not (50 percent 
or greater probability) that any present 
hepatitis disability, including hepatitis B 
and C, began during service or is otherwise 
linked to an incident of service, to include 
the September 1969 hospitalization during 
which the Veteran was provided a diagnosis of 
infectious hepatitis? 
 
It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any opinion 
provided.

3.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should re-adjudicate the Veteran's 
claim for entitlement to service connection 
for hepatitis on a de novo basis.  If the 
benefit sought on appeal is denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.  2010).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


